FINAL ACTION
Response to Amendments
1.	The amendments of Claims 1-5, 7-8 & 17, the cancellation of Claims 6 & 9-16, and the addition of Claims 18-20, filed on July 22, 2021, are acknowledged.	
Claim Rejections – 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication; • Public use; • On sale; or • Otherwise available to the public before the effective filing date of the claimed invention.
* Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claims 1-5, 7, 8 and 17-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 10,319,944 to Lee et al (hereinafter Lee). 
In re claim 1, Lee discloses an array substrate, comprising a display region (i.e., display area DA, Fig. 33) and a non-display region (i.e., peripheral area PA) surrounding the display region, wherein the non-display region is provided with a color film substrate cutting line (i.e., interface between VA and VB, in Fig30) an area of non-display region PA corresponding to the color film substrate cutting line comprises
- a substrate 601, a first metal pattern (i.e., barrier 602), a buffer layer 603, a second metal pattern (i.e., gate electrode CG), a dielectric layer (i.e., insulating layer 611, 612), a third metal pattern (i.e., source CS /drain CD), a planarization layer (i.e., passivation 608), and an electrically conductive line (i.e., functional layer 660, in col. 30, ln.22) disposed in sequence [col. 29, lns.8-57]; and 
602, CG or, in Fig. 34) on the substrate at least partially overlap with a projection of the electrically conductive line on the substrate.

    PNG
    media_image1.png
    414
    344
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    242
    285
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    336
    356
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    319
    587
    media_image4.png
    Greyscale

Application (Figs. 1-2) 	compared to		Lee (U.S. Patent 10,319,944) Figs. 33-34 
In re claim 2, Lee discloses the color film substrate cutting line (i.e., interface between VA & VB, in Figs. 30, 32, 34) being parallel to and spaced apart from a side of the display region DA.
In re claim 3, Lee discloses at the color film substrate cutting line, the projections of the first metal pattern, the second metal pattern, and the third metal pattern (i.e., 602, CG or CS/CD, in Fig. 34) on the substrate completely overlap with the projection of the electrically conductive line 660 on the substrate.
In re claim 4, Lee discloses the first metal pattern, the second metal pattern, and the third metal pattern only disposed at the color film substrate cutting line in the non-display region PA.
In re claim 5, Lee discloses the display region comprising a light shielding metal layer (i.e., barrier 602), a gate CG, and a source/drain CS/CD [Fig. 34]. 
Since Lee discloses the first metal pattern 602 corresponding to the light shielding metal layer, the second metal pattern corresponding to the gate CG, and the third metal pattern corresponding to the source/drain CS/CD [col. 29, lns.82-57], Lee teaches or suggests “the first metal pattern and the light shielding metal layer disposed on a same layer, the second metal pattern and the gate disposed on a same layer, and the third metal pattern and the source/drain disposed on a same layer.”
In re claim 7, since Lee discloses the first metal pattern 602 corresponding to the light shielding metal layer, the second metal pattern corresponding to the gate CG, and the third metal pattern corresponding to the source/drain CS/CD [col. 29, lns.82-57], Lee teaches or suggests  that the first metal pattern (i.e., barrier 602, in Fig. 34) and the light shielding metal layer 602 formed using a first patterning process, the second metal pattern and the gate CG formed using a second patterning process, and the third metal pattern and the source/drain CS/CD formed using a third patterning process.
In re claim 8, Lee discloses the area of the non-display region PA corresponding to the color film substrate cutting line, comprising:
652, 653, in Fig. 34 and col. 30, lns.62-67) disposed between the planarization layer 608 and the electrically conductive line 660; and
- a second insulating layer (i.e., organic layer 640, in col. 30, lns.50-57) covering the electrically conductive line and the first insulating layer.
In re claim 17, Lee discloses a display panel comprising an array substrate comprising a display region DA and a non-display region PA surrounding the display region [Fig. 33], wherein the non-display region is provided with a color film substrate cutting line (i.e., interface between VA and VB, in Fig. 30), an area of the non-display region corresponding to the color film substrate cutting line comprises:
- a substrate 601, a first metal pattern (i.e., barrier 602), a buffer layer 603, a second metal pattern (i.e., gate electrode CG), a dielectric layer (i.e., insulating layer 611, 612), a third metal pattern (i.e., source CS /drain CD), a planarization layer (i.e., passivation 608), and an electrically conductive line (i.e., functional layer 660, in col. 30, ln.22) disposed in sequence [col. 29, lns.8-57]; and
- at the color film substrate cutting line, projections of the first metal pattern, the second metal pattern, and the third metal pattern (i.e., 602, CG, CS/CD, in Fig. 34) on the substrate 601 at least partially overlap with a projection of the electrically conductive line 660 on the substrate.
In re claim 18, Lee discloses the color film substrate cutting line (i.e., interface between VA and VB, in Figs. 30, 32, 34) being parallel to and spaced apart from a side of the display region DA.
In re claim 19, Lee discloses at the color film substrate cutting line, the projections of the first metal pattern, the second metal pattern, and the third metal pattern (i.e., 602, CG, CS/CD, in Fig. 34) on the substrate completely overlap with the projection of the electrically conductive line 660 on the substrate.
In re claim 20, Lee discloses the first metal pattern, the second metal pattern, and the third metal pattern only disposed at the color film substrate cutting line (i.e., interface between VA & VB, in Fig. 30) in the non-display region PA.
Response to Arguments
4.	Applicants’ arguments dated July 22, 2021 have been fully considered but they are unpersuasive.  Applicants argued that “the layer 680 is a planar layer covering the encapsulation inorganic layer 620, not a line.  Accordingly, the layer 680 does not correspond to the electrically conductive line of claim 1”  The Examiner asserts that layer 660 “NOT 680” (i.e., functional layer 660 in Fig 34 & col 30, ln.22 Lee) corresponds to the electrically conductive line.  Lee hence does anticipate claims 1& 17.  
Applicants also argued that Lee did not disclose a color film substrate cutting line at all.  The Examiner notes that a color film substrate cutting line (i.e., interface between VA & VB in Fig. 30, VIA & VIB in Fig. 32, XA & XB in Fig. 34) being parallel to and spaced apart from a side of the display region DA [Figs. 31, 33].  Claims 2-5, 7-8 and 18-20, depended on and further limited the claims 1 & 17, are therefore be unpatentable for the same reasons mentioned above.
5.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
6.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
July 30, 2021											    /Calvin Lee/

    PNG
    media_image5.png
    7
    666
    media_image5.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815